—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered April 23, 1996, convicting her of assault in the first degree (two counts), criminal possession of a weapon in the fourth degree, and aggravated harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contentions, the People established that the defendant intended to cause serious physical injury by means of a dangerous instrument and to cause serious and permanent disfigurement (see, People v Wade, 187 AD2d 687). .
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.